DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 11 "A method, comprising: receiving, from a beacon, a first data packet, of a plurality of data packets and associated with a first event, comprising a first counter value; receiving, from the beacon, a second data packet, of the plurality of data packets and associated with a second event, comprising a second counter value; receiving, from the beacon, a third data packet, of the plurality of data packets, comprising a third counter value; and based upon a determination that (i) the first data packet has a first signal strength exceeding a first signal strength threshold, (ii) a determination that the second data packet has a second signal strength exceeding a second signal strength threshold and (iii) a determination that the third data packet has a third signal strength less than a third signal strength threshold, generating a time-length of an action based upon an evaluation of the first counter value of the first data packet and the second counter value of the second data packet but not the third counter value of the third data packet.".
Prior arts of record fail to disclose “A method, comprising: receiving, from a beacon, a first data packet, of a plurality of data packets and associated with a first 
Claim 12 depend on and further limit of independent claim 11, therefore claim 12 is considered allowable for the same reason.
Regarding claim 13, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 13 "A method, comprising: receiving, by a first device, a first data packet comprising a first counter value from a beacon, wherein the beacon is configured to transmit a plurality of data packets based upon a time-rate, wherein each data packet of the plurality of data packets comprise an identification number associated with the beacon and a counter value associated with a time of transmission of the data packet; generating, using the first device, a first message based upon the first counter value; transmitting, using the first device, the first 
Prior arts of record fail to disclose “A method, comprising: receiving, by a first device, a first data packet comprising a first counter value from a beacon, wherein the beacon is configured to transmit a plurality of data packets based upon a time-rate, wherein each data packet of the plurality of data packets comprise an identification 
Claims 14-20 depend on and further limit of independent claim 13, therefore claims 14-20 are considered allowable for the same reason.
Regarding claim 21, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 21 "A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising: receiving, from a beacon, a first data packet, of a plurality of data packets and associated with a first event, comprising a first counter value; receiving, from the beacon, a second data packet, of the plurality of data packets and associated with a second event, comprising a second counter value; receiving, from the beacon, a third data packet, of the plurality of data packets, comprising a third counter value; and 16/581,585 Page 6 based upon a determination that (i) the first data packet has a first signal strength exceeding a first signal strength threshold, (ii) a determination that the second data packet has a second signal strength exceeding a second signal strength threshold and (iii) a determination that the third data packet has a third signal strength less than a third signal strength threshold, generating a time-length of an action based upon an evaluation of the first counter value of the first data packet and the second counter value of the second data packet but not the third counter value of the third data packet.".
Prior arts of record fail to disclose “A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising: receiving, from a beacon, a first 
Claims 22-30 depend on and further limit of independent claim 21, therefore claims 22-30 are considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683